Citation Nr: 0116989	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  97-33 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bursitis of the 
right hip.

3.  Entitlement to the initial assignment of a compensable 
rating for hemorrhoids.

4.  Entitlement to the initial assignment of a compensable 
rating for tinea pedis.

5.  Entitlement to the initial assignment of a rating in 
excess of 30 percent for sinusitis with headaches.

6.  Entitlement to the initial assignment of a rating in 
excess of 10 percent for a right knee disorder.

7.  Entitlement to the initial assignment of a rating in 
excess of 10 percent for a left knee disorder.

8.  Entitlement to the initial assignment of a rating in 
excess of 10 percent for temporomandibular joint (TMJ) 
syndrome.

9.  Entitlement to the initial assignment of a rating in 
excess of 10 percent for degenerative arthritis of the 
cervical spine.

10.  Entitlement to the initial assignment of a rating in 
excess of 10 percent for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired in March 1995 after more than 20 years of 
active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.
The veteran provided testimony at a personal hearing before 
the undersigned Board Member in February 2001, a transcript 
of which is of record.

As an additional matter, the Board notes that in conjunction 
with, and following, his personal hearing, the veteran 
submitted evidence directly to the Board accompanied by a 
waiver of initial consideration by the RO pursuant to 
38 C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  All reasonable development necessary for the present 
disposition of this appeal has been completed.

2.  The competent medical evidence on file does not show that 
the veteran currently has a hearing loss disability pursuant 
to VA regulations, nor bursitis of the right hip.

3.  The veteran's service-connected hemorrhoids are 
manifested by recurrent episodes of pain, burning, itching, 
and occasional bleeding, and clinical findings include 
tenderness and an external thrombosed hemorrhoid; the overall 
degree of disability is analogous to large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences; the veteran's hemorrhoids 
are not productive of persistent bleeding, secondary anemia, 
or fissures.

4.  The evidence on file reflects that the veteran's tinea 
pedis is manifest by recurrent episodes of exfoliation and 
itching involving an exposed surface or extensive area, 
particularly in the summer months.  However, the medical 
evidence does not show that the veteran's tinea pedis has 
resulted in extensive lesions, marked disfigurement, 
ulceration, extensive exfoliation, extensive crusting, 
systemic or nervous manifestations, or that it is 
exceptionally repugnant. 

5.  The medical evidence does not show that the veteran has 
received any surgery for his sinusitis with headaches.
6.  Neither the veteran's right nor his left knee disorder is 
manifest by moderate impairment (to include recurrent 
subluxation or lateral instability), flexion limited to 30 
degrees or less, or extension limited to 15 degrees or more.

7.  The medical evidence reflects that the veteran's TMJ 
syndrome has resulted in recurrent left jaw pain.  However, 
the medical evidence does not show that inter-incisal motion 
is limited to 21 to 30 mm or less.  

8.  The medical evidence reflects that the veteran's 
degenerative arthritis of the cervical spine is manifested by 
pain, with resulting moderate limitation of motion.

9.  The medical evidence on file does not show that the 
veteran's asthma is manifested by moderate, rather frequent 
asthma attacks with moderate dyspnea on exertion between 
attacks; nor pulmonary function test results of FEV-1 of 56 
to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent.


CONCLUSIONS OF LAW

1.  Claimed bilateral hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.385 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  Claimed bursitis of the right hip was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for the initial assignment of a 10 percent 
rating for hemorrhoids are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.114, Diagnostic 
Code 7336 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

4.  The criteria for the initial assignment of a 10 percent 
rating for tinea pedis are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
Diagnostic Codes 7806, 7813 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

5.  The criteria for the initial assignment of a rating in 
excess of 30 percent for sinusitis with headaches are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.97, Diagnostic Codes 6501, 6514 (1996 
and 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

6.  The criteria for the initial assignment of a rating in 
excess of 10 percent for a  right  knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.71a, Diagnostic Codes 5256-5263 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

7.  The criteria for the initial assignment of a rating in 
excess of 10 percent for a  left  knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.71a, Diagnostic Codes 5256-5263 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

8.  The criteria for the initial assignment of a rating in 
excess of 10 percent for TMJ syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.150, Diagnostic Code 9905 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

9.  The criteria for the initial assignment of a rating of 20 
percent for degenerative arthritis of the cervical spine are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 
5290 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

10.  The criteria for the initial assignment of a rating in 
excess of 10 percent for asthma are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, 
Diagnostic Code 6602 (1996 and 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  Here, the RO accorded 
the veteran several examinations in relation to the issues on 
appeal, and advised the veteran of the evidence necessary to 
substantiate these claims by the Statement of the Case and 
various Supplemental Statements of the Case.  Further, the 
veteran has not identified any pertinent evidence that is not 
of record.  With respect to his initial rating claims, the 
Board notes that the veteran was advised of the applicable 
criteria necessary for assignment of higher ratings for each 
of these disabilities, and he has not indicated that any of 
these disabilities have increased in severity since the last 
examination.  Thus, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled, and that no additional assistance to the veteran 
is required based on the facts of the instant case.

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for certain 
diseases that were initially manifested, generally to a 
compensable degree of 10 percent or more, within a specified 
presumption period after separation from service.  This 
presumption period is generally within the first post-service 
year.  See 38 U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 
1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption 
includes organic diseases of the nervous system such as 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

A.  Hearing Loss

Background.  The veteran's service medical records reflect 
findings of hearing loss during service.  For example, an 
audiological evaluation conducted on October 18, 1976, 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
25
25
35
40
40
10
LEFT
30
15
10
5
0
5

A subsequent audiological evaluation conducted on October 22, 
1976, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
35
20
30
25
30
LEFT
20
15
10
5
5
0




On a June 1991 periodic examination, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
30
20
15
15
10
30
LEFT
25
20
10
5
0
25

Further, it was stated on that examination that the veteran 
had minimal hearing loss, both ears, at 500 and 6,000 Hertz.  
On a concurrent Report of Medical History, the veteran stated 
that he had experienced hearing loss.  It was also noted that 
he had experienced mild bilateral hearing loss, first noted 
in 1976, due to working on flightline, no hearing aid worn.

A January 1995 service audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
20
15
20
15
30
LEFT
25
20
10
5
5
10

In January 1998, the veteran underwent a VA audiological 
evaluation.  This audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
10
LEFT
15
15
5
0
5

Speech recognition scores were 100 percent for both ears.  
Further, the examiner commented that bilateral hearing was 
within normal limits.
The veteran has also submitted medical records showing post-
service treatment at Luke Air Force Base and Southwest Family 
Medicine for a variety of medical problems.  However, these 
records contain no post-service audiological evaluation.
At his February 2001 personal hearing, the veteran described 
the circumstances of his in-service noise exposure, and that 
he had been advised that he had slight hearing loss.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing loss.

The Board acknowledges that the veteran's service medical 
records contains audiological findings reflecting evidence of 
hearing loss pursuant to Hensley, supra, as well as evidence 
of a hearing loss disability pursuant to 38 C.F.R. § 3.385.  
Further, the June 1991 periodic examination reflects that the 
veteran's hearing problems were the result of his in-service 
noise exposure.  Nevertheless, the record reflects that the 
veteran did not have a current hearing loss disability 
pursuant to 38 C.F.R. § 3.385 on the most recent audiological 
evaluation conducted in January 1998.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

Since the medical evidence does not show that the veteran has 
a current hearing loss disability, the Board must conclude 
that the preponderance of the evidence is against a grant of 
service connection for bilateral hearing loss, and the claim 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bursitis of the Right Hip

Background.  The veteran's service medical records reflect 
that he was treated for bursitis of the right hip in 1974.  
At the time of the June 1991 periodic examination, it was 
noted that the bursitis had been treated with cortisone 
injections, that there had been no recurrence since 1974, 
full recovery, and that it was "NCNS" (no complaints no 
symptoms).

In January 1998, the veteran underwent a VA orthopedic 
examination.  At this examination, the examiner noted that 
the veteran's claims file was present and reviewed.  
Regarding the right hip, it was noted that the veteran was 
treated for bursitis in 1974, with a full recovery noted on 
1991 exam.  The veteran reported that he had no "hurting" 
in the right hip, no symptoms.  However, he then stated that 
he had some symptoms, but actually pointed to his right 
sacrum.  On examination, the veteran was found to have no 
muscle spasm, including the right and left hip girdle region.  
No chronic right hip disability was diagnosed on this 
examination.

No pertinent findings were made regarding the veteran's right 
hip on subsequent VA medical examinations conducted in 
November and December 1999.

The records from Southwest Family Medicine note that the 
veteran was treated in September 1997 for complaints of right 
hip pain of two weeks duration, which was attributed to mild 
lumbar strain.  Records from Luke Air Force Base note 
treatment for bilateral hip pain in January 2000, which was 
assessed as arthralgia.  Neither the Southwest Family 
Medicine or Luke Air Force Base records contain a finding of 
right hip bursitis.

At the February 2001 personal hearing, the veteran testified 
that he had experienced limitation of motion, pain, and 
tenderness of his right hip since the 1970s when he was on 
active duty.  He described the in-service cortisone treatment 
for his right hip bursitis, and maintained that he still 
experienced right hip pain.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bursitis of the right 
hip.

The medical evidence on file does not show that the veteran 
has a current disability of bursitis of the right hip.  
Granted, the veteran was treated for bursitis of the right 
hip in 1974 while on active duty.  However, as shown by the 
June 1991 periodic examination, this condition resolved with 
treatment, and no permanent residuals were diagnosed during 
service.  Further, neither bursitis nor any other chronic 
right hip disability was diagnosed on the January 1998 VA 
orthopedic examination.

The Board acknowledges that the veteran received post-service 
treatment for complaints of hip pain in September 1997 and 
January 2000.  However, these complaints were not attributed 
to bursitis, nor was the veteran found to have any other 
chronic right hip disability that was causally related to his 
period of active service.  

The Board also acknowledges that the veteran asserted at his 
personal hearing that he continued to experience right hip 
pain, and that he attributed it to his in-service bursitis.  
However, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, it was 
held in Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.

For the reasons stated above, the Board finds that the 
medical evidence on file does not show that the veteran 
currently has bursitis of the right hip, nor any chronic 
right hip disability.  Therefore, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  See Degmetich, supra; Rabideau, supra.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra.

II.  Initial Ratings

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A.  Hemorrhoids

Under Diagnostic Code 7336, mild or moderate hemorrhoids are 
assigned a non-compensable evaluation.  Large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences, are assigned a 10 percent 
evaluation.  A 20 percent evaluation is assigned with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114.


Background.  The veteran service medical records reflect 
treatment for hemorrhoids on various occasions during his 
active service.  As noted on the June 1991 periodic 
examination, he was treated for hemorrhoids beginning in 
1974, with suppositories or Dubican.  It was noted that the 
hemorrhoids recurred frequently, but were "NCNS."  

On a November 1999 VA medical examination, the veteran 
reported, among other things, that his hemorrhoids had been 
present for many years, with surgery discussed on many 
occasions while in the service.  At their worst, they would 
frequently swell, hurt, and bleed.  Further, at times he 
seemed to get infections in the surrounding perianal skin.  
More recently, these symptoms had diminished, but there was 
occasional pain and burning, and he frequently used Anusol 
suppositories.  Also, he was aware of having hemorrhoidal 
tags, which were constant.  Nevertheless, he had not had any 
recent thrombosis, or the need for "any even minor surgical 
intervention."

Anal rectal examination revealed scattered hemorrhoidal tags.  
The two most prominent were posterior (at 12 o'clock).  
However, there was no evidence of thrombosis, ulceration, 
fissuring, or irritation.  Further, no blood was present.  
Based on the foregoing, the examiner's impressions included 
hemorrhoids, currently with hemorrhoidal tags, but with 
frequent use of Anusol for symptoms.

The Luke Air Force Base and Southwest Family Medicine records 
reflect that the veteran was treated on various occasions for 
his hemorrhoids.  For example, records dated in June 2000 
shows treatment for a one week history of painful external 
hemorrhoids.  No bleeding was noted, and the veteran was 
still having normal bowel movements.  "Was constituted the 
beginning of this however is having loose stools now."  
Objective findings were that the veteran was in no acute 
distress.  Digital rectal examination revealed flesh colored 
soft, only mildly tender one cm mass two left side of rectal 
opening.  Annual finger examination revealed no masses, but 
slight left-sided tenderness.  Overall assessments included 
external thrombosed hemorrhoid, to be treated with Anusol, 
Colace, and soft diet.  

At his February 2001 personal hearing, the veteran testified 
that his hemorrhoids were manifest by a lot of tags, constant 
burning, and itching.  He acknowledged that his hemorrhoids 
were relieved somewhat by medication.  On inquiry, he stated 
that he had had bleeding of his current hemorrhoids for the 
past 5 to 6 days.  


Analysis.  In the instant case, the Board finds that the 
veteran approximates the criteria for the initial assignment 
of a 10 percent rating for hemorrhoids.

The medical evidence on file, as well as the veteran's 
statements and hearing testimony, reflect that he experiences 
recurrent episodes of pain, burning, itching, and occasional 
bleeding due to his hemorrhoids.  While the November 1999 VA 
medical examination showed no evidence of ulceration, 
fissuring, or irritation, a June 2000 post-service medical 
record included an overall assessment of external 
"thrombosed" hemorrhoid and it is apparent that there is 
tenderness in the rectal area.  The medical evidence, as well 
as the veteran's hearing testimony, reflects that the 
severity of the veteran's hemorrhoids are relieved to some 
extent with medication but it is evident that he has frequent 
flare-ups of symptoms.  It is the Board's judgment that the 
overall degree of disability is analogous to large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  This corresponds to 
a 10 percent rating assigned under Diagnostic Code 7336.  
Accordingly, the criteria for an initial assignment of a 10 
percent rating is warranted.  

The Board also finds that the veteran's hemorrhoids are not 
productive of persistent bleeding, secondary anemia, or 
fissures.  The Board also acknowledges the veteran's 
testimony that he had had episodes of bleeding with his 
hemorrhoids.  However, the medical evidence does not support 
a finding of persistent bleeding with secondary anemia.  
(Emphasis added).  For example, no blood was found on the 
November 1999 VA medical examination.  Similarly, no bleeding 
was noted on the June 2000 post-service treatment record.  
Accordingly, the assignment of a rating in excess of 10 
percent is not warranted.



B.  Tinea Pedis

The veteran's tinea pedis is rated as noncompensable under 
Diagnostic Code 7813, for dermatophytosis.  See 38 C.F.R. § 
4.20.  Diagnostic Code 7813 utilizes the criteria for eczema 
found at Diagnostic Code 7806.  Under this Code, slight, if 
any, exfoliation, exudation or itching, if on a non-exposed 
surface or small area is assigned a noncompensable rating.  A 
10 percent rating is assigned for exfoliation, exudation or 
itching involving an exposed surface or extensive area.  A 30 
percent rating is assigned with exudation or constant 
itching, extensive lesions or marked disfigurement.  With 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant, a 
50 percent rating is assigned.  38 C.F.R. § 4.118.


Background.  The veteran's service medical records reflect 
that he was diagnosed with tinea pedis during service, 
including records dated in June 1994.  

In January 1998, the veteran underwent a VA medical 
examination which evaluated both his sinusitis and his tinea 
pedis.  Regarding the medical history of the tinea pedis, it 
was noted that it had been present for years, chronic and 
recurrent, but amenable to treatment with topical agents.  
While it was generally between the toes, the veteran reported 
that he also got what his doctor told him was "pompholyz," 
over the lateral aspects of the feet and somewhat on the 
plantar surface.  At the time of the examination, the veteran 
was using a medicated cream, and did not have many problems.  
Further, the veteran reported that the condition was 
currently at its best.  Although he got vesicles fairly 
frequently, none were present at the time of the examination.  
Moreover, it was noted that there was no evidence or history 
of the veteran having any complications such as cellulitis or 
lymphangitis.

Examination of the skin revealed no active skin eruption of 
the feet.  However, there was some scaliness between the 4th 
and 5th toes.  There was also some scars on the foot which 
the veteran reported was the site of his previous eruption, 
as described by history.  Based on the foregoing, the 
examiner's impressions included recurrent tinea pedis without 
complications.

At the November 1999 VA medical examination, the veteran 
reported, in regard to his tinea pedis, that he experienced 
constant interdigital itching, peeling, burning, and 
fissures, between the second 5th toes, during warm weather.  
He also reported that even though he used a medicated cream, 
and did have his doctor look at these, it never really 
cleared up until cooler weather.  

Examination of the veteran's feet revealed evidence of tinea 
pedis in the right interdigital area between the 4th and 5th 
toes.  The skin was thickened, discolored white, with 
reminiscence of a slight fissure and a very moist appearance 
to the skin.  Similarly, there was a slight such appearance 
in the same area on the left.  It was noted that the 
examination took place in cooler weather, and that the 
veteran reported that his feet were currently at their best, 
having been active as usual during all of the summer and 
early fall months.  Further, there was some hyperkeratosis 
over the heels, which might or might not be tenial.  He was 
also callused by the great toes, but it was stated that this 
was not tenial.  The remainder of the skin of the feet was 
normal.  Based on the foregoing, the examiner's impressions 
included tinea pedis, currently with minimal activity, but 
symptoms described in all the interdigital areas except 
between the big toe and second toe, during all the warm 
months.  

The Luke Air Force Base and Southwest Family Medicine records 
reflect that the veteran was treated on various occasions for 
his tinea pedis, including records dated in March 1996, as 
well as September and November 1997.  Further, records dated 
in November 1998 and January 2000 note treatment for fungal 
infection of the feet.  

At his February 2001 personal hearing, the veteran testified 
that he treated his tinea pedis with cream, and that he 
soaked his feet using medicated tablets.  He testified that 
the condition was constant, but that it had varying degrees 
of severity.  For example, he reported flare ups once or 
twice a month.  Nevertheless, there was always peeling.  He 
sometimes had blisters along the insides of the soles and 
bottom of the feet.  Moreover, he testified that his blisters 
flared up about 3 or 4 times a year, in the summer.  He 
testified that it was less severe in the winter.  
Additionally, he had dryness and peeling between the toes of 
both feet, and that the really bad peeling and burning was on 
the 4 smallest toes of each foot.  He testified that his 
right foot was usually worse than the left.


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to the initial assignment of a 10 percent 
rating for his tinea pedis.

The evidence on file, including the January 1998 and November 
1999 VA medical examinations, reflect that the veteran's 
tinea pedis is manifest by recurrent episodes of exfoliation 
and itching involving an exposed surface or extensive area, 
particularly in the summer months.  As noted above, the 
veteran has repeatedly asserted that his tinea pedis is at 
its most severe during the summer months.  The November 1999 
VA examiner found this account to be plausible, as shown by 
his impression that the veteran's tinea pedis had symptoms 
described in all the interdigital areas except between the 
big toe and second toe during all the warm months.  Granted, 
the severity of the tinea pedis appears to be much less 
severe in the winter months.  For example, the January 1998 
VA examiner's impression was recurrent tinea pedis without 
complications, while the November 1999 VA examiner's 
impression was that the tinea pedis had minimal activity at 
the time of the examination.

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that his tinea pedis more nearly approximates 
the criteria for a compensable rating of 10 percent under 
Diagnostic Codes 7806, 7813.  See 38 C.F.R. § 4.3, 4.7.

As an additional matter, the Board notes that the medical 
evidence does not show that the veteran's tinea pedis has 
resulted in extensive lesions, marked disfigurement, 
ulceration, extensive exfoliation, extensive crusting, 
systemic or nervous manifestations, or that it is 
exceptionally repugnant.  Consequently, the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 10 percent under Diagnostic Codes 7806, 7813.
C.  Sinusitis with headaches

The veteran's sinusitis with headaches is evaluated pursuant 
to Diagnostic Code 6501.  Under 38 C.F.R. § 4.97, is 
evaluated under Diagnostic Code 6514 as chronic sphenoid 
sinusitis.  During the course of this appeal, the rating 
criteria under this Diagnostic Code was changed, with the new 
criteria effective October 7, 1996.  Where a law or 
regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas, supra.  However, in a 
precedent opinion of the VA Office of the General Counsel, it 
was held that, when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board must determine whether the 
intervening change is more favorable to the veteran, and, if 
the amendment is more favorable, apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change.  In addition, the Board must apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000); see also DeSousa 
v. Gober, 10 Vet. App. 461, 465-67 (1997).  Consistent with 
the Court's decision in Karnas, supra, and VAOPGCPREC 3-2000, 
the Board will discuss the veteran's disability with 
consideration of the criteria effective both prior and 
subsequent to October 7, 1996.

Under the "old" criteria, in effect prior to October 7, 
1996, chronic sphenoid sinusitis warranted a 10 percent 
rating when moderate with discharge or crusting or scabbing 
and infrequent headaches.  A 30 percent rating was warranted 
when there were severe symptoms with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent was warranted for postoperative symptomatology, 
following a radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.79.  

Under the "new" criteria, effective October 7, 1996, a 10 
percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted on a showing of symptomatology following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97.

A note following Codes 6510 through 6514 defines an 
incapacitating episode of sinusitis as one that requires bed 
rest and treatment by a physician.


Background.  The veteran's service medical records reflect 
that he was treated on numerous occasions for sinus problems, 
including associated headaches.

At the January 1998 VA medical examination, the veteran 
reported that his sinusitis had been a recurrent problem 
since the mid-1970s.  He described them as occurring at least 
three or four times annually since then.  Further, he 
reported that the infections consisted of nasal congestion, 
facial headaches, runny nose with discharge usually being 
clear but occasionally tinged with blood and less 
occasionally perhaps purulent.  These episodes required 
treatments with decongestants, anti-allergy medications, and 
antibiotics.  They lasted up to two or three weeks.  In 
between the episodes of infections, his nose stayed at least 
partially stopped up most of the time, either on one side or 
the other, but especially the left side.  He also described 
the medical treatment he had received over the years for his 
sinusitis.  

On examination, the left tympanic membrane was partially seen 
(cerumen) and that portion appeared normal.  The right was 
poorly seen because of the presence of cerumen.  
Additionally, there were small tonsils present.  The 
oropharynx was normal.  It was noted that there was probably 
septal deviation to the left.  The nasal mucosa was fairly 
normal, but on the right there was some bogginess and edema, 
with a clear discharge and partial obstruction on the right 
due to the presence of mucus and edema.  There were no signs 
of tenderness.  No polyps were seen, but it was noted that 
the view was restricted.  It was further noted that there 
could be some further up.  Based on the foregoing, the 
examiner's impressions included recurrent sinusitis and 
chronic rhinitis, at least partially on an allergic basis.
At the January 1998 VA orthopedic examination, it was noted 
that the veteran, with respect to his headaches, pointed to 
his left temporal region, the left side of his nose and face, 
and then on the right.  His headaches were almost daily 
during the past month as far as the left temporal area was 
concerned.  Prior to that, the headaches occurred two or 
three times a week.  On examination, the examiner opined that 
there was a probably relationship between the left temporal 
headaches and the TMJ problem.  However, there was no 
relationship between the left nasal/maxillary facial headache 
and the TMJ.

VA X-rays conducted in January 1998 showed no air fluid 
levels, mass lesions, bony destruction or abnormal 
calcification in the paranasal sinuses.  Further, they 
appeared relatively symmetrically well aerated without focal 
abnormality appreciated.

At the November 1999 VA medical examination, the veteran 
reported that his chronic sinusitis was his main problem.  He 
had significant symptoms, with nasal stuffiness, obstruction, 
drainage of mostly clear material, post nasal drip, drying 
and crusted nostrils, with occasional flecks of blood.  He 
reported that he had these symptoms daily, all year, but had 
intermittent increase in severity with infections that 
included a "nasty taste," and increased pain.  Moreover, it 
was noted that even though the symptoms were perineal, 
allergy tests had been positive for pollens.  The veteran was 
reportedly told that his nasal septum was deviated, and 
surgery had been discussed in the past, with the last such 
discussion taking place in 1994.  It was further noted that 
he had had a CT scan in 1992, but details were unknown with 
the exception of the nasal septum deviation.  Additionally, 
it was noted that he had pain in the paranasal area and 
periorbital regions on a daily basis.  However, it was noted 
that he also had headaches, especially over the left temporal 
area and left ear, with an allegation of left TMJ syndrome, 
as well as cervical arthritis, all of which could contribute 
or cause some of the headaches.  It was also noted that the 
veteran was taking Bakanese, and sometimes took Allegra or 
other antihistamines, but usually tried to avoid them.  His 
doctors had prescribed Bactrim for him to take on an as 
needed basis when he thought he had an infection.  During the 
past six months, he had had to take one Bactrim every day to 
keep his chronic sinus infection under control.

Nose, throat, and sinus examination revealed some bilateral 
nasal crowding or obstruction, worse on the left with septal 
deviation to the left.  There was some mucous discharge, 
which appeared yellowish or purinemia in one area, as well as 
some incrustations.  The mucous itself was found to be 
slightly bogy, but there was no discoloration.  No nasal 
polyps were seen.  However, there was some Antril tenderness.  
The oral mucous and the throat appeared normal, with some 
tonsils or tissue present, but normal.  There was no cervical 
adenopathy.  Based on the foregoing, the examiner's 
impressions included chronic sinusitis, which was active much 
of the time such that the veteran had been on an antibiotic 
daily by his report, for the past six months.  On a December 
1999 addendum, the examiner noted that sinus X-rays were 
normal, but that this did not rule out recurrent sinusitis.

VA X-rays taken of the paranasal sinuses in November 1999 
demonstrated clear and fairly well developed visualized 
paranasal sinuses.  However, there was a suggestive slight 
prominence of the inferior nasal turbinates.  No other 
localizing signs of bone or soft tissue abnormality was 
observed.

The records from both the Luke Air Force Base and Southwest 
Family Medicine reflect post-service treatment for sinusitis 
on numerous occasions, and that the veteran was prescribed 
medication therefor.

At his February 2001 personal hearing, the veteran testified 
that he experienced a runny nose every day, sinus pain, and 
sinus headaches which he described as excruciating.  He rated 
the severity of his headaches as, on average, 6 or 7 on a 10 
point scale, 10 being the worst.  Further, he testified that 
he had experienced headaches that rated a 10.  He testified 
that he had a constant headache from the time he got up in 
the morning to the time he went to bed, and that he sometimes 
awoke at night because of his headaches.  Moreover, he 
testified that he had missed about 20 days of work during the 
calendar year of 2000 because of his sinus-related problems, 
including headaches.  


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his sinusitis with 
headaches under either the old or the new criteria of 
Diagnostic Codes 6501, 6514.

The Board acknowledges that the medical evidence clearly 
shows that the veteran experiences recurrent sinusitis with 
headaches.  Moreover, the medical evidence, as well as the 
veteran's testimony, does tend to reflect that he experiences 
severe symptoms thereof.  However, both the old and new 
schedular criteria for the next higher rating of 50 percent 
requires either radical surgery with chronic osteomyelitis, 
or continued symptoms after repeated operations/ surgeries.  
(Emphasis added).  A review of the medical evidence does not 
show that the veteran has actually undergone any surgery of 
his sinuses.  Consequently, the Board must conclude that the 
preponderance of the evidence is against the claim, and it 
must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
The Board has also considered the applicability of "staged 
ratings" pursuant to Fenderson, supra, but since the veteran 
does not appear to have had any surgery for his sinusitis, 
there are clearly no distinctive periods for which he met the 
schedular criteria for the next higher rating of 50 percent.

D.  Right and Left Knee

The criteria for disabilities of the knee and leg are found 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  
However, the Board notes that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (tibia and fibula, 
impairment of), and 5263 (genu recurvatum) are not 
applicable, as the presence of ankylosis of either knee, 
dislocation or removal of the semilunar cartilage, impairment 
of the tibia or fibula, or genu recurvatum have not been 
demonstrated.  Service connection is not in effect for 
arthritis of either knee, and, in any event, the medical 
evidence, including the various X-ray reports, do not show 
that either knee is manifested by degenerative arthritis 
(Diagnostic Code 5003).  Thus, none of these Codes are 
applicable in the instant case.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.


Background.  The veteran's service medical records reflect 
that he was treated on various occasions for problems 
involving both his right and left knee.  For example, it was 
noted on the June 1991 periodic examination that the veteran 
had experienced swollen, painful joints since 1972, due to 
sports, treated with Motrin, and "NCNS."

The Luke Air Force Base and Southwest Family Medicine records 
note a history of knee pain.  Records dated in June 1997 also 
note that range of motion, bilateral knees, was good and 
without pain.

On the January 1998 VA orthopedic examination, the veteran 
reported that his right knee bothered him more than the left.  
He reported that he had daily pain.  Also, he had a slight 
limp on the right, which developed after he was on his feet 
for 4 to 5 hours.  Further, he noted occasional swelling in 
the knees, and that they popped a lot.  There was no giving 
away.  When asked about weakness and fatigability he related 
these to pain on standing a long time.  In regard to 
incoordination, he reiterated that he experienced a slight 
limp on the right, which was present on both normal and 
repeated use.  He had had no surgery of the knees.  

Examination of the knees showed the veteran's gait to be 
normal, and he was able to walk on his heels and toes.  There 
was no tenderness to palpation, no effusion, and no 
crepitation of either knee.  Cruciate and collateral 
ligaments were found to be stable.  McMurray test was 
negative.  Both knees and varus/valgus orientation were found 
to be within normal limits right and left.  Active measured 
range of motion was as follows: zero degrees extension, and 
flexion 135 to 140 degrees for the right knee; the left knee 
had extension zero degrees, and flexion 145 to 150 degrees.  
Further, the examiner commented that there was no definite 
evidence of chondromalacia on examination of the right or 
left knee, and that, overall, the examination was essentially 
within normal limits. 
X-rays taken in January 1998 showed the bones of both knees 
to have normal appearing mineralization and alignment without 
fracture or osseous lesion or spur formation.  The joint 
spaces were preserved.  Further, there were no meniscal 
calcifications or free joint bodies evident.

At the November 1999 VA medical examination, the veteran 
reported that both knees bothered him, the right worse than 
the left.  He reported pain in the anterior knees around the 
patella, with frequent popping, difficulty, and pain in 
bending the knees or attempting to squat.  Because of the 
knee pain, he could not jog.  Although he shot baskets, he 
would not play any active sports because of knee pain.  There 
was significant pain if he walked for a long period of time, 
or if he stood on his feet for 4 or 5 hours.  However, there 
was no give away.  The knees did occasionally swell.  
Further, it was noted that he took Ibuprofen on occasion for 
both his knees as well as his headaches.  

On physical examination, the examiner noted, in part, that 
the veteran's gait was normal with no analgia.  The veteran 
was able to toe walk, heel walk, tandem walk, and hop on 
either foot.  Further, he could fully squat, but his knees 
would pop and hurt when he did so.  The appearance of the 
knees was found to be normal.  There was no effusion.  Range 
of motion was as follows: zero to 135 degrees for the right 
knee, and zero to 140 degrees for the left knee.  
Additionally, there was evidence of bilateral crepitus, but 
no evidence of instability.  Based on the foregoing, the 
examiner's diagnoses included chondromalacia of the knees 
with symptoms as described. 

VA X-rays taken of both knees in November 1999 demonstrated 
slightly prominent tibial spines bilaterally.  No other 
localizing signs of bone or soft tissue abnormality were 
observed. 

In a December 1999 addendum to the November 1999 examination, 
the examiner commented that the veteran had negative knee X-
rays.

At his February 2001 personal hearing, the veteran testified 
that his right knee was worse than his left.  For example, he 
testified that when his right knee got severe it seemed like 
it was just throbbing inside the knee.  He testified that he 
could not simply bend over to pick something off the ground 
because of his knee problems; he had to get down on all fours 
to pick things up or to squat.  Regarding his current 
treatment, he took Ibuprofen, Motrin, and Naprosyn for his 
knee, hip, and cervical spine pain.  He also testified that 
he had wrapped his knees, but that he never had a splint or 
brace.  Additionally, he testified that he had never had 
surgery for his knees.  On inquiry, he testified that his 
knees had buckled up before, especially the right, and that 
he had experienced swelling of the knees.  However, he was 
never told that he had a torn ligament or arthritis of the 
knees.  


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
the initial assignment of ratings in excess of 10 percent for 
either his right or his left knee disorder.

The evidence on file reflects that both of the veteran's knee 
disorders are manifested by pain, with the right more severe 
than the left.  Further, the veteran has testified that he 
experienced popping and swelling of both knees, and that his 
knees had buckled before, especially the right.  However, the 
objective medical evidence reflects that this has resulted in 
no more than slight impairment; the knees are not manifest by 
moderate impairment, to include recurrent subluxation or 
lateral instability.  For example, despite the veteran's 
complaints of bilateral knee pain, the January 1998 VA 
orthopedic examination commented that, overall, the 
examination was essentially within normal limits.  Both the 
January 1998 and November 1999 VA examiners commented that 
the veteran's gait was normal, and that he could heel and toe 
walk.  Further, the November 1999 VA examiner specifically 
found that there was no evidence of instability.  Thus, the 
veteran does not meet or nearly approximate the criteria for 
the next higher rating of 20 percent under Diagnostic Code 
5257.

The Board also notes that, even with his complaints of pain, 
the veteran does not meet the criteria for a rating in excess 
of 10 percent based upon limitation of motion; the medical 
evidence does not show that either knee has flexion limited 
to 30 degrees or less, nor extension limited to 15 degrees or 
more.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
In fact, both the January 1998 and November 1999 VA 
examinations reflect that the veteran has full range of 
motion of the left knee, and almost full range of motion of 
the right knee.  See 38 C.F.R. § 4.71a, Plate II.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 10 percent for his right 
and/or his left knee disorder.  Thus, the Board concludes 
that the preponderance of the evidence is against these 
claims, and they must be denied.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra.

The Board notes that it making this determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as well as the concept of "staged 
ratings," pursuant to Fenderson, supra, and has determined 
that they do not permit a schedular rating in excess of 10 
percent for the right and/or left knee disorder.  As noted 
above, the Board has acknowledged that both the right and 
left knee disorders are manifested by pain, with the right 
more severe than the left.  Despite the veteran's subjective 
complaints, the record does not contain objective evidence by 
which it can be factually ascertained that there is or would 
be any functional impairment attributable to the bilateral 
knee pain which would warrant a schedular rating in excess of 
the current 10 percent evaluations, either overall or for any 
separate and distinct periods.

E.  TMJ Syndrome

The rating schedule authorizes a 10 percent rating for 
limitation of motion of the temporomandibular articulation 
where lateral excursion is limited to 0 to 4 mm, or where 
inter-incisal motion is limited to 31 to 40 mm.  A 20 percent 
rating is provided where inter-incisal motion is limited to 
21 to 30 mm.  If the inter-incisal range is 11 to 20mm, a 30 
percent evaluation is warranted.  For limitation of motion of 
the temporomandibular articulation, a 40 percent rating is 
assignable for inter-incisal range of 0 to 10mm.  38 C.F.R. § 
4.150, Diagnostic Code 9905.


Background.  The veteran's service medical records reflect 
that he was diagnosed with and treated for TMJ syndrome 
during active service.

In January 1998, the veteran underwent a VA dental 
examination for his TMJ syndrome.  At this examination, the 
veteran reported longstanding TMJ or myofascial pain 
dysfunction syndrome.  He reported that there was no 
precipitating factor (blow, fall, trauma, etc.) but that it 
has always been there.  It sometimes got worse, but never 
went away.  Further, he reported that his main symptom was 
chronic pain, mostly in the left temporal area, and clicking 
and popping of it, mostly on the left.

Examination showed hard and soft tissue was within normal 
limits.  It was noted that the veteran was missing several 
posterior teeth.  Inter-incisal and lateral range of motion 
was found to be within normal limits.  Mastication muscles 
were mildly sensitive to palpation, with the left temporal 
area being the most acute.  Similarly, the left TMJ capsule 
was found to be sensitive to palpation.  The mouth was found 
to be well maintained.  Based on the foregoing, the examiner 
diagnosed myofascial pain dysfunctional syndrome, chronic 
with periodic worsening.

On the January 1998 VA orthopedic examination, the veteran 
reported, among other things, that he experienced the onset 
of left jaw discomfort in the late 1980's without injury.  He 
also reported that the jaw popped on opening and closing, and 
that it hurt to chew tough foods.  Examination showed no 
tenderness to palpation about the left TMJ, including the 
temporal region, and then on the right either.  There was no 
crepitation palpated on opening and closing of the jaw.  Open 
mouth amount was found to be within normal limits.  However, 
it was noted that the veteran complained of some pain on the 
left TMJ region on full open mouth position.  There was no 
jaw deviation on opening and closing of the mouth.  

X-rays taken in January 1998 found the left TMJ joint to be 
unremarkable.  There were no abnormalities or irregularities 
at the mandibular condyle.

The veteran underwent a new VA dental examination in December 
1999 to evaluate his TMJ syndrome.  At this examination, the 
veteran related routine, conservative treatment for TMJ while 
in the military.  He also related headaches, clicking, 
popping, and joint pain of the left TMJ.  Examination 
revealed that several molars were missing, but that these 
could be replaced with prosthesis.  Maximum opening for 
inter-incisal range of motion was 32mm.  Lateral excursion 
was found to be within normal limits, with a slight deviation 
to the left on opening.  Mastication muscles and joint 
capsule were found to be tender to palpation.  There was no 
evidence of bone loss.  Based on the foregoing, the examiner 
concluded that the veteran presented with symptoms consistent 
with TMJ pathology.  Further, the examiner opined that 
treatment would be conservative in nature.  

The Luke Air Force Base and Southwest Family Medicine records 
reflect that the veteran was treated on various occasions for 
his TMJ syndrome, primarily manifested by left-sided jaw 
pain.  

The veteran also submitted a private medical statement from a 
Dr. K, dated in January 2001.  Dr. K reported that he treated 
the veteran in October 2000 for left sided jaw pain, which he 
diagnosed as myofascial pain dysfunction.  Further, Dr. K 
stated that he suggested heat, soft diet, nonsteroidal 
medication, splint, and physical therapy.

At his February 2001 personal hearing, the veteran referred 
to the treatment he had received from Dr. K.  The veteran 
testified that Dr. K had measured his jaw, and indicated that 
VA's measurements were wrong; that it was more severe than 
VA's measurements.  However, when he tried to get those 
records from Dr. K, he was informed that were no records with 
any measurement findings.  The veteran testified that he only 
saw Dr. K on that one occasion.  He also indicated that he 
experienced jaw pain, and that it was more severe on the left 
side.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
the initial assignment of a rating in excess of 10 percent 
for his TMJ syndrome.

The medical evidence reflects that the veteran's TMJ syndrome 
has resulted in recurrent left jaw pain.  However, the 
medical evidence does not show that inter-incisal motion 
limited to 21 to 30mm or less.  On the January 1998 VA dental 
examination, inter-incisal and lateral range of motion was 
found to be within normal limits.  Similarly, on the January 
1998 VA orthopedic examination, open mouth amount was found 
to be within normal limits, even though the veteran 
complained of some pain on the left TMJ region on full open 
mouth position.  Further, the December 1999 VA dental 
examination found the maximum opening for inter-incisal range 
of motion to be 32mm.  Lateral excursion was found to be 
within normal limits, with a slight deviation to the left on 
opening.  Further, the examiner commented that the treatment 
for the TMJ syndrome would be conservative in nature.  
Accordingly, the Board finds that the veteran does not meet 
the specified schedular criteria for a rating in excess of 10 
percent under 38 C.F.R. § 4.150, Diagnostic Code 9905.

The Board acknowledges that the veteran testified at his 
personal hearing that Dr. K measured his jaw, and indicated 
that the measurements were more severe than those recorded by 
VA.  However, a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, the 
actual statement on file from Dr. K does not contain any 
findings to this effect.  Moreover, the Board notes that the 
veteran testified that he tried to obtain additional records 
from Dr. K, but was informed that there were no records with 
any measurement findings.  VA has no obligation to seek 
evidence which the veteran acknowledges does not exist.  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994).
As the veteran does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent for his TMJ 
syndrome, the Board concludes that the preponderance of the 
evidence is against the claim and the benefit of the doubt 
doctrine is not for application.  Therefore, the claim must 
be denied.  In making this determination, the Board has 
considered the applicability of "staged ratings," pursuant 
to Fenderson, supra.  However, the record does not contain 
any competent medical evidence showing any distinctive 
periods for which the severity of the veteran's TMJ syndrome 
warranted a schedular rating in excess of 10 percent.

F.  Cervical Spine

The Board notes that arthritis is rated on the basis of 
limitation of motion of the joint involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.
Under Diagnostic Code 5290, slight limitation of motion of 
the cervical spine warrants a 10 percent evaluation.  
Moderate limitation of motion of the cervical spine warrants 
a 20 percent evaluation, and severe limitation of motion of 
the cervical spine warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a.

The Board further notes that Diagnostic Codes 5286 and 5287 
pertain to ankylosis of the cervical spine.  However, there 
is no medical evidence that the veteran's cervical spine has 
ever been manifested by ankylosis.  Accordingly, neither of 
these Codes are for application in the instant case.


Background.  The veteran's service medical records reflect, 
among other things, that he was treated for cervical root 
compression in October and December 1987.  

At the January 1998 VA orthopedic examination, the veteran 
reported that his neck hurt daily.  Further, he reported that 
his neck pain radiated down the back of the arms, and all 5 
left fingers, very slightly on the right.  

Examination of the cervical spine demonstrated that capillary 
circulation to the fingers was normal  There was no pain on 
compression on the head on the neck.  Further, there was no 
tenderness to palpation.  There was no muscle spasm, 
including right and left hip girdle region.  His grip was 
found to be within normal limits on both sides.  Deep tendon 
reflexes were active and symmetric bilaterally.  Sensory exam 
to pin wheel was found to be normal in both upper 
extremities.  Active measured range of motion in the cervical 
spine was as follows: flexion 55 degrees; extension 50 
degrees, with complaint of discomfort left upper extremity 
down to the finger tips; right lateral rotation 80 degrees; 
left lateral rotation 75 to 80 degrees, with complaint of 
discomfort in the back of the neck and the back of the left 
shoulder region; right and left side bending 45 degrees each.  

X-rays taken in January 1998 revealed the cervical lordosis 
to be reversed at C1, C2, and C3.  It resumed and appeared 
normal at C5, C6, and C7.  There was disc space narrowing at 
C4-C5 and C6-C7.  Additionally, there was marked anterior 
spondylosis at C3, C4, and C5.  The prevertebral soft tissues 
appeared unremarkable, as did the intermediates and posterior 
elements.  Further, there were no fractures or paraspinal 
masses.  However, there was narrowing of the neural exit 
foramina at C6-C7 on the left, at C6-C7, and possibly at C4-
C5 and C5-C6 on the right.

At the November 1999 VA medical examination, the veteran 
reported that he experienced constant posterior neck pain, 
aching, and stiffness.  Also, he reported that he was 
constantly massaging the trapezoids and neck area, and was 
constantly stretching, because of pain.  It was noted that he 
used aspirin and Ibuprofen for all of his pains.  

Examination revealed no cervical adenopathy.  However, there 
was tightness of the trapezius muscles especially near the 
neck, with some tenderness.  There was also posterior 
cervical muscle tenderness.  Range of motion was as follows: 
45 degrees flexion; 33 degrees extension; lateral bending 25 
degrees right, and 30 degrees left; and rotation 60 degrees, 
bilateral.  Impressions following examination included 
chronic neck pain, presumed cervical arthritis.  In a 
December 1999 addendum, the examiner commented that there was 
minimal evidence of arthritis of the cervical spine, and C3-
C4 disc narrowing.
X-rays taken of the cervical spine in November 1999 
demonstrated adequate cervical lordotic structure.  However, 
there was incipient narrowing of C3-C4 disc space with 
marginal spurring, consistent with minimal degenerative 
arthritis.  There was also slight anterior spur formation 
along the inferior vertebral plates of C4 and C5 vertebrae.  
No other localizing signs of bone or soft tissue abnormality 
was observed.

The Luke Air Force Base and Southwest Family Medicine records 
do not appear to contain any pertinent findings regarding the 
veteran's cervical spine disorder.
At his February 2001 personal hearing, the veteran testified 
that because of his cervical spine disorder he could not lean 
too far back, or make any sudden movements to the right or 
left.  He testified that if he went to an upright posture, he 
could feel the pain in the back of his neck.  Additionally, 
he experienced soreness, and a stiff neck a lot of times when 
he woke up; he could not move the neck.  He also testified 
that if he leaned too far back, he would get a pinched nerve.


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to the assignment of an initial rating of 
20 percent for his degenerative arthritis of the cervical 
spine.

The Board notes that the veteran has asserted that his 
cervical spine disability is manifested by constant neck 
pain.  Although the range of motion findings on the January 
1998 VA orthopedic examination indicated no more than slight, 
if any limitation of motion of the cervical spine, the 
veteran complained of discomfort/pain on extension and left 
lateral rotation.  Further, the November 1999 VA medical 
examination does indicate some evidence of moderate 
limitation of motion, particularly with flexion and right 
lateral bending.

Taking into consideration the veteran's account of neck pain, 
the Board finds that the veteran's degenerative arthritis of 
the cervical spine more nearly approximates the criteria of 
moderate limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Resolving the benefit of the doubt in favor of the 
veteran, the Board concludes that he is entitled to the 
assignment of an initial rating of 20 percent under 
Diagnostic Codes 5003, 5290.  See 38 C.F.R. §§ 4.3, 4.7.

G.  Asthma

The veteran's asthma has been evaluated under 38 C.F.R. § 
4.97, Diagnostic Code 6602, which covers bronchia asthma.  As 
with the criteria for evaluating the veteran's sinusitis, the 
rating criteria under this Diagnostic Code was changed, 
effective October 7, 1996.  Consistent with the Court's 
decision in Karnas, supra, and VAOPGCPREC 3-2000, the Board 
will discuss the veteran's disability with consideration of 
the criteria effective both prior and subsequent to October 
7, 1996.
Under the "old" criteria of Diagnostic Code 6602 a 10 
percent evaluation was warranted for mild paroxysms of 
asthmatic type breathing, characterized by high pitched 
expiratory wheezing and dyspnea, occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
disability rating was warranted where the objective evidence 
indicated a moderate disability as shown by asthmatic attacks 
rather frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
rating was warranted for a severe disability shown by 
evidence of frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent rating was appropriate where the 
asthma was pronounced, with asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).  

Under the "new" criteria of Diagnostic Code 6602, in effect 
from October 7, 1996, bronchial asthma manifested by FEV-1 of 
71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalational or bronchodilator therapy warrants 
a 10 percent disability rating.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent, daily inhalational or bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted for FEV-1 of less than 40 percent predicted, 
FEV-1/FVC of less than 40 percent, more than one attack per 
week with episodes of respiratory failure, or the requirement 
of daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthma attacks must be of record.  Id. 

The Board notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
commenter recommended that VA specify that pulmonary function 
be tested before bronchodilatation in order to reflect 
ordinary conditions of life.  The response of VA was as 
follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46,723.


Background.  The veteran's service medical records reflect 
treatment for bronchitis and asthma during active service.

A January 1998 VA pulmonary function test resulted in the 
following: an FEV1 of 112 percent, FEV1/FVC of 86 percent, 
and DLCO of 112 percent.  Computerized interpretation of 
these results was that spirometry, lung volumes, and 
diffusion capacity were all within normal limits.

The veteran also underwent a VA respiratory examination in 
January 1998.  At this examination, the examiner indicated 
that the veteran's claims file had been reviewed, and 
summarized the contents thereof.  Among other things, it was 
noted that the veteran had never been hospitalized for 
asthma, nor had he ever had an emergency room for asthma.  
There was no family history of asthma.  Examination showed 
the veteran's chest to be free of any abnormal findings.  
Further, the examiner commented that pulmonary function tests 
and chest roentgenogram were normal.  Moreover, because the 
veteran smoked, and reported occasional wheezing in the early 
a.m. until he could raise sputum, the examiner believed that 
the correct diagnosis was bronchitis related to cigarette 
smoking.  The examiner also opined that, with the history of 
allergic rhinitis, the veteran may well have some reactive 
airways disease induced and aggravated by cigarette smoking.  
The examiner did not believe that this was episodic asthma 
with extrinsic allergens as there was no family history, no 
seasonal variation, and very little in the claims file to 
indicate that the veteran had had pulmonary complaints beyond 
those which could be expected in anyone his age who smoked.  
Finally, the examiner stated that, clearly, there was no 
disability from reactive airway disease.

At the November 1999 VA medical examination, the veteran 
reported that his asthma was at its worse when he had viral 
pneumonia in 1988.  He reported that, at the time of the 
examination, he had some wheezes perhaps only 3 or 4 times 
per year, but that this was fairly promptly relieved by 
albuterol inhaler.  Further, he did not notice any exercise 
restriction on other occasions as far as the chest was 
concerned.  It was also noted that there was a mild cough, 
and that he did smoke one half pack of cigarettes daily, but 
he had no significant chronic cough or sputum production.  

Chest and lung examination was found to be normal.  The 
diaphragms moved well by percussion.  Breath sounds were 
found to be normal.  There were no wheezes, rhonchi, or 
rales.  Based on the foregoing, the examiner's impressions 
included bronchial asthma with only occasional symptoms (the 
veteran estimates brief symptoms 3 or 4 times a year, 
responsive to treatment).  In a December 1999 addendum, the 
examiner commented that chest and knee X-rays were negative, 
and that pulmonary function tests were normal.

A November 1999 VA pulmonary function test showed FEV1 to be 
107 percent, FEV1/FVC to be 84 percent, and DLCO to be 131 
percent.  Computerized interpretation of these results was 
that spirometry, lung volumes, and diffusion capacity were 
all within normal limits.

VA Chest X-rays taken in November 1999 demonstrated no 
evidence of active pulmonary infiltration or consolidation.  
Cardiac silhouette did not appear enlarged.  There was slight 
aortic ectasia, and intact visualized bony thorax.  

The Luke Air Force Base and Southwest Family Medicine records 
reflect that the veteran was treated on various occasions for 
his asthma.

At the February 2001 personal hearing, the veteran testified 
that he took a lot of medications for his asthma.  He 
testified that he had been hospitalized a couple of times 
during the past year because of his asthma.  On inquiry, he 
reported that these were scheduled appointments, not 
emergency room visits.  Regarding current symptomatology, he 
experienced shortness of breath, wheezing, fevers, and 
coughing at night, especially late at night.  He described 
his coughing as severe.  Further, he testified that he lost 
several days from work because of his asthma, including 4 
straight days during the last year.  Moreover, he testified 
that he had a productive cough about 3 to 4 times per year, 
and that he had rales with wheezing a lot of times.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
the assignment of an initial rating of 10 percent for his 
asthma under either the old or the new version of Diagnostic 
Code 6602.

With respect to the old criteria, the Board finds that 
medical evidence does not show that the veteran's asthma is 
manifested by moderate, rather frequent asthma attacks with 
moderate dyspnea on exertion between attacks.  For example, 
the January 1998 VA respiratory examiner found the veteran's 
chest to be free of any abnormal findings.  Similarly, the 
November 1999 VA examiner found the chest and lungs to be 
normal.  Moreover, both the January 1998 and November 1999 
examiners stated that the pulmonary function tests were 
normal.  Further, the November 1999 examiner's overall 
impression was bronchial asthma with only occasional symptoms 
(the veteran estimates brief symptoms 3 or 4 times a year, 
responsive to treatment).  

In regard to the new criteria, the Board notes that the 
pulmonary function tests conducted in January 1998 and 
November 1999, did not result in findings of FEV-1 of 56 to 
70 percent predicted, or FEV-1/FVC of 56 to 70 percent.  
Further, the computerized interpretation of both of these 
tests was that spirometry, lung volumes, and diffusion 
capacity were all within normal limits.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his asthma.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  The 
Board has also considered the applicability of "staged 
ratings" pursuant to Fenderson, supra, but finds that the 
record does not contain any competent medical evidence 
showing any distinctive periods for which the severity of the 
veteran's asthma met or nearly approximated the criteria 
necessary for a rating in excess of 10 percent.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bursitis of the right 
hip is denied.
Entitlement to the initial assignment of a 10 percent rating 
for hemorrhoids is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to the initial assignment of a 10 percent rating 
for tinea pedis is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to the initial assignment of a rating in excess 
of 30 percent for sinusitis with headaches is denied.

Entitlement to the initial assignment of a rating in excess 
of 10 percent for a right knee disorder is denied.

Entitlement to the initial assignment of a rating in excess 
of 10 percent for a left knee disorder is denied.

Entitlement to the initial assignment of a rating in excess 
of 10 percent for TMJ syndrome is denied.

Entitlement to the initial assignment of a 20 percent rating 
for degenerative arthritis of the cervical spine is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.

Entitlement to the initial assignment of a rating in excess 
of 10 percent for asthma is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 


